
	
		III
		111th CONGRESS
		1st Session
		S. RES. 337
		IN THE SENATE OF THE UNITED STATES
		
			November 4, 2009
			Mr. Reid (for
			 Mr. Byrd (for himself,
			 Mr. Rockefeller,
			 Mr. Enzi, Mr.
			 Dorgan, Mr. Casey,
			 Mrs. Murray, Mr. Specter, Mr.
			 Barrasso, Mr. Brown,
			 Mr. Baucus, Mr.
			 Tester, and Mr. Ensign))
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			December 3, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating December 6, 2009, as
		  National Miners Day.
	
	
		Whereas the foundations of civilization are constructed
			 from, advanced by, and sustained with, the materials procured with the sweat
			 and blood of miners;
		Whereas the miners of the United States have labored long
			 and hard over our Nation’s existence to make it the economically strong,
			 militarily secure Nation that it is today;
		Whereas miners and their families have achieved, provided,
			 and sacrificed so much for the betterment of their fellow Americans;
		Whereas miners have struggled, in their lives and in their
			 work, to obtain health and safety protections;
		Whereas the terrible mining tragedy at Monongah, West
			 Virginia, that occurred on December 6, 1907, is recognized for causing the
			 greatest loss of lives in American industrial history, and this tragedy helped
			 to launch the national effort to secure the safety and health of our miners
			 that continues to this day; and
		Whereas miners still today risk life and limb in their
			 labors: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 December 6, 2009, as National Miners Day, in appreciation,
			 honor, and remembrance of the accomplishments and sacrifices of the miners of
			 the Nation; and
			(2)encourages the
			 people of the United States to participate in local and national activities
			 celebrating and honoring the contributions of miners.
			
